Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 23-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims are directed to an invention (i.e. apparatus) that is distinct and independent from the invention originally claimed (i.e. method) in view of different listings and different mode of operation such that a prior art reference anticipating or making obvious one of the inventions would not by itself anticipate or make obvious the other invention.  More specifically, a newly submitted independent claim 23 omits some features (i.e. provision of a temperature compensated signal by subtracting a first reading from a second reading) recited in claim 1 which make these inventions as claimed do not overlap in scope.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldman et al (US 2008/0123908).
Regarding claim 1, Waldman et al discloses a method of temperature compensation (paragraphs 51-52) in an optical fingerprint detection system (paragraph 3), the method comprising: acquiring a first reading (T=T1; Fig.5) associated with at least one pixel of an array (paragraph 42); acquiring a second reading (T=T2) associated with the at least one pixel of the array; and producing a temperature compensated signal reading by subtracting the first reading from the second reading (paragraphs 51-52), wherein the array comprises an optical fingerprint array, the at least one pixel of the array is coupled to a readout circuit via at least one pixel switch, and the first reading is a baseline reading (T=T1 is considered as baseline reading).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldman et al (US 2008/0123908).
Regarding claims 2-6, these dependent claims merely include well known features of temperature compensation scheme, and the specific configuration and scheme utilized for temperature compensation scheme would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 7, the specific combination utilized for the temperature compensation methods would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang (US 2007/0273775) is cited for disclosing an image sensor with temperature dependent color correction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878